17-11542-mg   Doc 103   Filed 12/27/19    Entered 12/27/19 11:40:25   Main Document
                                         Pg 1 of 4
17-11542-mg   Doc 103   Filed 12/27/19    Entered 12/27/19 11:40:25   Main Document
                                         Pg 2 of 4
17-11542-mg   Doc 103   Filed 12/27/19    Entered 12/27/19 11:40:25   Main Document
                                         Pg 3 of 4
17-11542-mg   Doc 103   Filed 12/27/19    Entered 12/27/19 11:40:25   Main Document
                                         Pg 4 of 4
